           Case 2:21-cv-03256-WB Document 4 Filed 08/19/21 Page 1 of 4


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SEAN MATTHEW FINNEGAN,                       :
     Plaintiff,                              :
                                             :
               V.                            :       CIVIL ACTION NO. 21-CV-3256
                                             :
PHILADELPHIA POLICE                          :
DEPARTMENT, et al.                           :
     Defendants.                             :

                                 MEMORANDUM OPINION

       Sean Matthew Finnegan has filed a civil action using the Court’s preprinted form for self-

represented litigants. Named as Defendants are the Philadelphia Police Department and the

Philadelphia Sheriff’s Office. Finnegan also seeks leave to proceed in forma pauperis. 1 For the

reasons that follow, the application to proceed in forma pauperis will be granted, and the

Complaint will be dismissed without prejudice.

I.     FACTUAL ALLEGATIONS

       Finnegan’s allegations are brief. He checked the box on the form Complaint indicating

that he seeks to invoke federal question jurisdiction to assert a claim under 15 U.S.C. § 1692b

(ECF 2). He alleges the “defendant are engaging in harassing and abusive behaivor [sic] which

has caused catastrophic damages to the plaintiff both personally and professionally.” Id. He

goes on to assert that the Defendants:

       are making up stories and lies to emotionally and phsychlogically [sic] abuse the
       plaintiff, in what appears to be an attempt to make the plaintiff look unstable or

1
  Neither the form Complaint nor the application to proceed in forma pauperis contain a hand
placed signature. Rather, it appears that both contain an electronic signature. Under the
discretion afforded by In re: Use of Electronic Signatures in Prisoner and Pro Se Cases Due to
the Exigent Circumstances Create by COVID-19, (E.D. Pa. May 13, 2020), the Court will accept
the electronic signatures as compliant with Federal Rule of Civil Procedure 11.

                                                 1
           Case 2:21-cv-03256-WB Document 4 Filed 08/19/21 Page 2 of 4


        question the plaintiffs judgment. The defendants have failed to respond to calls,
        produce reports and/or investigate ctriminal [sic] matters which the plaintiff has
        brought to their attention.
Id. As a result, Finnegan asserts he has suffered life-threatening and irreversible medical

complications. Id. He also alleges the Defendants “failed to comply with a cease and desist and

LOI,” that caused him to file this case. Id. He seeks money damages.

II.     STANDARD OF REVIEW

        Finnegan’s motion for leave to proceed in forma pauperis will be granted since he

appears unable to pay the filing fee for this case. Accordingly, 28 U.S.C. § 1915(e)(2)(B)(ii)

applies, which requires that a Complaint be dismissed if it fails to state a claim. Whether a

complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the same standard

applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher

v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires a complaint to contain

“sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted). Conclusory allegations do not

suffice. Id. As Finnegan is proceeding pro se, his allegations are construed liberally. Higgs v.

Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.    DISCUSSION

        Finnegan seeks to invoke federal question jurisdiction by citing to a provision of the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692b. That specific section of the

statute provides:

        Any debt collector communicating with any person other than the consumer for
        the purpose of acquiring location information about the consumer shall--
               (1) identify himself, state that he is confirming or correcting location
        information concerning the consumer, and, only if expressly requested, identify
        his employer;
               (2) not state that such consumer owes any debt;
               (3) not communicate with any such person more than once unless
        requested to do so by such person or unless the debt collector reasonably believes

                                                    2
           Case 2:21-cv-03256-WB Document 4 Filed 08/19/21 Page 3 of 4


       that the earlier response of such person is erroneous or incomplete and that such
       person now has correct or complete location information;
               (4) not communicate by post card;
               (5) not use any language or symbol on any envelope or in the contents of
       any communication effected by the mails or telegram that indicates that the debt
       collector is in the debt collection business or that the communication relates to the
       collection of a debt; and
               (6) after the debt collector knows the consumer is represented by an
       attorney with regard to the subject debt and has knowledge of, or can readily
       ascertain, such attorney's name and address, not communicate with any person
       other than that attorney, unless the attorney fails to respond within a reasonable
       period of time to communication from the debt collector.

15 U.S.C. § 1692b. The term “debt” as used in the statute

       means any obligation or alleged obligation of a consumer to pay money arising
       out of a transaction in which the money, property, insurance, or services which
       are the subject of the transaction are primarily for personal, family, or household
       purposes, whether or not such obligation has been reduced to judgment.

15 U.S.C. § 1692a. A “debt collector” is defined in the statute as

       . . . any person who uses any instrumentality of interstate commerce or the mails
       in any business the principal purpose of which is the collection of any debts, or
       who regularly collects or attempts to collect, directly or indirectly, debts owed or
       due or asserted to be owed or due another. . . . The term does not include--
                                                 ...
                (C) any officer or employee of the United States or any State to the extent
       that collecting or attempting to collect any debt is in the performance of his
       official duties;

15 U.S.C. § 1692a. Finally, “location information” means “a consumer’s place of abode

and his telephone number at such place, or his place of employment.” 15 U.S.C. § 1692a.

       Nothing in Finnegan’s brief description of his claim includes any information that

would plausibly allege that any named Defendant is a “debt collector,” that any named

Defendant undertook an act that violated the statute by seeking Finnegan’s location

information, or that Finnegan even owed a debt. Accordingly, the Complaint will be

dismissed on screening as required by 28 U.S.C. § 1915(e)(2)(B) because it fails to state a

claim. However, because it cannot be said at this time that Finnegan can never assert a



                                                 3
           Case 2:21-cv-03256-WB Document 4 Filed 08/19/21 Page 4 of 4


plausible claim under the FDCPA, the dismissal will be without prejudice and Finnegan

will be granted an opportunity to file an amended complaint if he is capable of asserting

plausible claims.

       An appropriate Order follows giving Finnegan additional instructions on

amendment.

                                             BY THE COURT:

                                             /s/Wendy Beetlestone, J.

                                             _________________________________________
                                             WENDY BEETLESTONE, J.
   Date: 8/19/21




                                                4
